Citation Nr: 0718415	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for dermatitis (claimed 
as a skin rash).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for arthritis of the back and for a skin rash as a 
result of exposure to herbicides.  

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's back disability is not etiologically 
related to active service.  

2.  The veteran's dermatitis is not etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Dermatitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.


B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Back Disability

Service medical records contain no complaints, diagnoses, or 
treatment for a back disability.  The veteran's June 1964 
induction examination, noted that the veteran was in a car 
accident in 1962, but did not reflect any related back injury 
or problems on entrance.  Clinical treatment records show 
that the veteran fell on the stairs in December 1965 and 
injured his shoulder; however, no back complaints were noted.  
An April 1966 flight physical examination noted that the 
veteran had dislocated his right shoulder in December 1965, 
but did not indicate any back problems, and noted that there 
were no related problems at the time of the physical.  A May 
1967 separation examination did not reflect any back problems 
on separation.  

Private treatment records received from Dr. G.'s office show 
that the veteran was treated for back pain and back spasm in 
1986 following a motor vehicle accident.  (See Treatment 
Records received from Dr. G.'s office, 1986 to 2005). No 
further treatments or diagnoses relating to the back were 
noted.  Id. 

A VA examination was completed in January 2004.  The VA 
examiner noted that he reviewed the claims file, including 
the veteran's service medical records, and notes from the 
veteran's family physician, Dr. G. from 1986 to July 2001.  
During the VA examination, the veteran reported having pain 
in the lower thoracic, upper lumbar area.  He reported 
falling out of a helicopter in 1965 or 1966.  The examiner 
further noted, and the veteran stated, that he had December 
1965 fall down stairs documented in his medical record.  The 
examiner stated that the records document that the veteran 
was evaluated for right shoulder pain.  The veteran reported 
that his back hurt at that time in the area of the 
thoracolumbar junction. The examiner stated, however, that 
the veteran's military records did not document any 
complaints of back pain or any evaluation of back pain.  The 
veteran separated from service in May 1967, stating that he 
had occasional shoulder discomfort.  

An evaluation of the lumbar spine revealed no spinal 
deformity.  X-rays of the thoracic spine showed osteophytes 
at all levels along the anterior aspect of the spine with 
narrowing of virtually all disc spaces.  The upper lumbar 
spine and thoracolumbar junction area, where the veteran had 
all of his symptomatic complaints, was not well visualized, 
and spine x-rays were ordered to complete the examination.  
Lumbar spine x-rays revealed the same pattern of osteophyte 
formation seen in the thoracic spine, a very minor wedging to 
T 1 and some degenerative disc changes at L3-L4 consistent 
with segmental instability.  The examiner concluded, based on 
the medical record available, physical examination, and x-
rays, that the complaints of spine pain appeared to be 
secondary to multilevel degenerative disc disease and not a 
specific trauma, and were not at least as likely as not 
related to the in-service incident.

Further x-rays of the spine were taken in January 2004.  The 
veteran was assessed with multilevel degenerative disc 
disease with retrolisthesis of L3 with respect to L4, likely 
degenerative in nature; age indeterminate compression 
deformity of the T11 vertebral body; and advanced 
degenerative changes and facet arthritis of L5-S1.  

The veteran has a current diagnosis of degenerative disc 
disease.  Service medical records, however, do not document a 
specific in-service back injury, and the January 2004 VA 
examiner stated that the veteran's current complaints of 
spine pain appeared to be secondary to multilevel 
degenerative disc disease and not a specific trauma, and were 
not at least as likely as not related to service.  In fact, 
the record contains no competent medical evidence linking a 
current back disorder to the veteran's military service.  
Thus, the Board finds that service connection for a back 
disability is not warranted. 

2.  Dermatitis

The veteran contended, in his February 2001 claim, that he 
had a skin rash related to exposure to Agent Orange.  A 
veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The medical evidence of record shows that the veteran has a 
current skin diagnosis of dermatitis.  As the veteran's 
claimed disability is not included in the above-indicated 
diseases associated with exposure to an herbicide agent, 
presumptive service connection is not warranted.  Even though 
presumptive service connection is not warranted, the veteran 
is not precluded from establishing service connection a 
diagnosed disability with proof of direct causation. See 
Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The veteran's June 1964 induction examination, an April 1966 
flight physical examination, and a May 1967 separation 
examination did not reflect any skin disorders.  Clinical 
treatment records, however, noted that the veteran was 
treated for tinea pedis on two occasions in service.  

Private treatment records from Dr. G.'s office only show 
treatment for a lesion in 1991 and an all over rash in 1998; 
no chronic skin disorder is shown.  (See Treatment Records 
received from Dr. G.'s office, 1986 to 2005).  

During the January 2004 VA skin disease examination, the 
veteran reported that he was diagnosed with tinea pedis in 
Vietnam, while he was on active duty.  He reported having 
problems with the skin on the soles of his feet and his hands 
since service.  Physical examination revealed dry, cracked, 
scaled hands.  The soles of the feet were dry and scaled.  
The veteran was assessed with dermatitis of the hands and 
fee, and onchomycosis of the nails which was at least as 
likely as not related to the veteran's history of recurrent 
tinea pedis since active duty.  However, in regard to the 
veteran's hand complaints, the examiner stated that he could 
not give an opinion as to whether this was the same infection 
that the veteran had while in service.  Based on his 
examination, the examiner stated that it appeared that his 
hands were more of a dyshidrotic eczema rather than a tinea 
pedis.  In a February 2004 addendum, the examiner stated that 
a review of the claims file was done, showing several 
treatments for bilateral tinea pedis while in service.  In an 
October 2004 rating decision, service connection was 
established for onchomycosis of the toenails on the stated 
basis that it was secondary to the veteran's tinea pedis.  

The veteran's currently diagnosed skin dermatitis of the 
hands is not shown to have been incurred in service, and is 
not shown by the medical evidence of record to be related to 
his in-service tinea pedis.  The January 2004 VA examiner 
declined to provide an opinion as to whether the veteran's 
dermatitis was related to his in-service tinea pedis, 
indicating that his skin disorder appeared to be more of a 
dyshidrotic eczema rather than tinea pedis.  Furthermore, the 
record contains no competent medical evidence that even 
suggests that the veteran's current dermatitis is related to 
any incident of his military service.  Therefore, the Board 
finds that service connection for dermatitis is not 
warranted. 

The Board has also considered the veteran's own statements in 
support of his claims.  Where the determinative issue is one 
of medical causation or diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran does have currently diagnosed 
degenerative disc disease and dermatitis, these disabilities 
were not shown to be incurred or aggravated in service, and 
no nexus has been established between such disabilities and 
his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against his claims for 
service connection.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's 
claims.





ORDER

Service connection for a back disability is denied.

Service connection for dermatitis is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


